DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s) using data to train an algorithm and applying said trained algorithm to a particular data. This judicial exception is not integrated into a practical application because a computer algorithms amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementing an algorithm in a computer is a well understood, routine, conventional computer function to obtain a result from the implementation of said algorithm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2015/0374237 A1).
With respect to claim 1, Hu discloses a method comprising: using fully sampled retro cine data (see paragraphs 0086 and 0113 disclosing the use of retrospectively ECG gated cardiac cine considered as the retro-cine) to train an algorithm, and applying the trained algorithm to real time MR cine data (see paragraphs 0116-0120 disclosing using cine data and apply it to the training algorithm for variable correction before reconstruction hence considered as real time; see also paragraph 0060 for real time acquisition using multiple coils) to yield reconstructed MR images (see paragraphs 0118 and 0265).   
With respect to claims 2, 7, 12 and 17, Hu discloses using one or more of sub-sampled/undersampled retro-cine data and sub-sampling masks to train the algorithm (see paragraphs 0245 and 0251 disclosing acquisition of K-space segments considered as the subsampling of data).  
With respect to claims 3 and 13, Hu discloses using retro cine data from individual coils of a multi-coil MR scanner to train the algorithm (see Abstract disclosing multiple coils; see also paragraph 0060 and Figure 13 depicting coils #1-#3).  
With respect to claims 4, 8, 10, 14, 18 and 20, Hu discloses the real time MR cine data comprises real time MR cine data from individual coils of a multiple coil MR scanner (see Abstract disclosing multiple coils; see also paragraph 0060 for real time acquisition and Figure 13 depicting coils #1-#3).   
With respect to claim 9 and 19, Hu discloses combining reconstructed images from the plurality of algorithms using a root sum of squares or coil sensitivity maps to generate a final combined image (see paragraphs 0266-0267 disclosing the use of sensitivity map of the coils and combining the signals for an image).  
With respect to claim 11, Hu discloses a system comprising: s source of real time MR cine data (see paragraphs 0086 and 0113 disclosing the use of retrospectively ECG gated cardiac cine considered as the retro-cine); and computing circuitry implementing an algorithm trained using fully sampled retro cine data (see paragraphs 0116-0120 disclosing using cine data and apply it to the training algorithm for variable correction before reconstruction hence considered as real time; see also paragraph 0060 for real time acquisition using multiple coils), wherein the trained algorithm is configured to yield reconstructed MR images when applied to real time MR cine data (see paragraphs 0118 and 0265).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0374237 A1) in view of Wang et al. (US 2019/0325621 A1).
With respect to claims 5 and 15, Hu discloses the claimed invention as stated above except for the step of using fully sampled retro cine data to calculate loss during training, wherein the loss comprises one or more of mean square error loss, L1 loss, Structural Similarity Index (SSIM) loss, or Huber loss. However, wang discloses the use of data calculate loss by using Structural Similarity Index (SSIM) loss (see paragraph 0133). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to calculate loss during training as taught by Wang with Hu’s training method for the purpose of yielding higher image quality through error correction as taught by Wang (paragraph 0133-0134) indicating better performance from the learning algorithm. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0374237 A1) in view of Zahangir et al. (Recurrent Residual Convolution Neural Network based on U-Net (R2-Net) for Medical Image Segmentation).
With respect to claims 6 and 16, Hu discloses the claimed invention as stated above except for the step wherein the algorithm comprises a residual convolutional recurrent neural network. However, Zahangir discloses using residual convolutional recurrent neural network (see Abstract disclosing the use of RRCNN in a deep learning method considered as one of the known training methods further disclosed to be CNN model on the introduction of the literature). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to use RRCNN as taught by Zahangir with Hu’s training process for the purpose of providing one of the known processes to produce training data from segmented data which will improve the performance of the medical image processing including MRI (see Abstract and page 2 second paragraph). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different medical image modalities that uses training algorithms of different kinds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793